Citation Nr: 1140725	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-06 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a claimed neurological disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to March 1972, from April 1974 to July 1982, and from February 2003 to May 2004 when he deployed to Southwest Asia in support of Operation Enduring Freedom/Iraqi Freedom.  The Veteran also had service with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the RO in Montgomery, Alabama.

The custody of the file was subsequently transferred to the RO in St. Petersburg, Florida, which is now VA's Agency of Original Jurisdiction (AOJ).

In October 2009, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.

In a January 2010 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 Order granted the parties' Joint Motion, vacating the Board's decision and remanding the issue for compliance with the terms of the Joint Motion.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming service connection for a neurological disorder as proximately caused by exposure to toxic chemicals in service, namely manganese in jet fuel (JP8) used in the trucks he drove in Iraq.  

In a December 2010 Order, the Court granted a Joint Motion in which the parties agreed that the Board erred in denying the Veteran's claim because the Board did not consider the Veteran's medical specialists courses and one medical noncommissioned officer (NCO) course when discussing the competency and probativeness of the Veteran's assertions.  

The Veteran also served as an air ambulance attendant, flight medic, and ambulance aide/driver, and was designated a military occupation specialty of Medical NCO.  

The Court concluded that a remand was warranted for the Board to consider and discuss whether the training and experience renders the Veteran competent to provide a medical opinion as defined by 38 C.F.R. § 3.159(a)(1).

The April 2006 VA examiner conducted a neurological examination of the Veteran that was completely normal.  He was alert, and his memory was normal.  His gait was steady and his stance normal.  He evidenced no coordination problems.  His cranial nerves and deep tendon reflexes (DTRs) were normal, and he had normal sensation to pain, touch, temperature, vibration and position sense.

The examiner then opined that "at this time, no neurologic disorder [was] noted and [there was] no evidence of any neurologic disorders.  He [did] have a history of breathing in jet fuel, however, he in his own admission admit[ted] that he currently ha[d] no neurologic disorder, [and] ha[d] never experienced any seizures."  [Emphasis added].

The April 2009 VA examiner found the Veteran's gait was normal and finger-to-nose test was satisfactory.  There was a "very mild nonintentional tremor of bilateral hands of nonspecific clinical significan[c]e.  The tremor was not prominent."

There were no muscle fasciculations, spasticity or rigidity.  DTRs were normal, and strength, resistance, sensation, and grip testing were all normal.  The examiner noted the Veteran "demonstrated somewhat mildly unsteady heel-to-toe walk, but his Romberg was quite satisfactory.  His toe and heel walk were unimpaired.  Pupils were unreactive and cranial nerves were intact."  The examiner subsequently commented on the Veteran's specific assertions of having incurred a neurological disorder as a result of manganese poisoning from JP8.

He stated that according to the medical literature, "manganese toxicity is usually limited to people who mine and refine ore.  Prolonged exposure might cause neurological symptoms resembling those of Parkinsonism or Wilson disease.  At first, this [V]eteran did not have a prolonged exposure.  He indicate[d] exposure to jet fuels at his third period of military service that was from February 2003 to May 2004.  Second, he was not diagnosed with Parkinsonism or Wilson disease as well as he [did]not demonstrate symptoms of Parkinsonism or Wilson disease.  Finally, he report[ed] a history of excessive alcohol use with a delirium tremens, for which he was hospitalized in 1992; such a history certainly might follow with some neurological impairments [sic]."

The April 2009 VA examiner found that the Veteran's gait was normal, and finger-to-nose was satisfactory.  There was a "very mild nonintentional tremor of bilateral hands of nonspecific clinical significan[c]e.  The tremor was prominent."

It appears that the VA examiners relied solely upon clinical evidence obtained at the time of the VA examination.  Because the VA examiners did not consider the history provided by the Veteran, his medical training, or his combat status, the Board determines that the examination was not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).

Further, VA has not considered the application of 38 C.F.R. § 3.159(a)(1), 38 U.S.C.A. § 1154(b), or 38 C.F.R. § 3.304(d).  As such, the RO must specifically consider that law and regulation on remand after obtaining another VA examination.  See Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of any outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed neurological disorder.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's neurological disorder (if diagnosed) is a result of service.  In rendering this opinion, the VA examiner should comment on the Veteran's report of in-service injury, combat status, his medical training, and prior VA examinations, as well as February 2006 opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


